DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2021 has been entered. Applicant’s amendments and arguments have overcome the claim objections, as well as the 101 and 112 rejections set forth in the Final office action mailed 3/16/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US PGPub 2016/0287422) in view of Tsui et al. (US PGPub 2013/0261514), further in view of Kamper et al. (US PGPub 2015/0374575), further in view of McBean et al. (US PGPub 2009/0227925), further in view of "Detection of the electromechanical delay and its components during voluntary isometric contraction of the quadriceps femoris muscle" (2014) hereinafter referred to as "Begovic", and further in view of "Rate of Force Development" (2016) hereinafter referred to as "Walker".
Regarding claim 15, Kelly teaches a method executed by a hand rehabilitation system to provide a training of finger flexion-extension and forearm supination-pronation to a user (see abstract and paragraphs 42, 47 and 76;  the hand rehabilitation system comprising a power assistive hand rehabilitation device (see Fig. 1), the method comprising: 
sensing, by a set of two EMG sensors in the power assistive hand rehabilitation device (see Fig. 2, sensors 120 and 160), EMG signals of either forearm supination or forearm pronation of the user (see paragraph 76), wherein one of the second set of two EMG sensors is attached to an upper arm (see Fig. 2, 160 attached to the upper arm) and the other one of the second set of two EMG sensors is attached to the forearm of the user (see Fig. 2, 120 attached to the forearm)
receiving, by a processor in the power assistive hand rehabilitation device, an EMG onset time from the EMG signals (see Fig. 1 and paragraph 46, actuator assembly 130 includes a controller that receives EMG signals), 
Kelly does not teach sensing, by a first set of two electromyography (EMG) sensors in the power assistive hand rehabilitation devic
However, Tsui teaches an analogous method for controlling a powered orthotic for hand rehabilitation (see abstract) the method comprising sensing, by a first set of two electromyography (EMG) sensors (see Fig. 6, electrodes 101 and 102) in the power assistive hand rehabilitation devic
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the device of Kelly to include a set of EMG sensors to measure finger flexion or extension, as taught by Tsui, for the purpose of improving the control of the finger actuator of Kelly by using biofeedback in the control system.
Kelly further does not teach sensing, by a strain gauge sensor in the power assistive hand rehabilitation device, force signals of a finger of the hand of the user; 
However, Kamper teaches an analogous wearable power assistive device for hand rehabilitation (see abstract) wherein the method comprises sensing, by a strain gauge sensor in the power assistive hand rehabilitation device, force signals of a finger of the hand of the user (see paragraph 39; see Fig. 1A, strain sensors 4).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the hand rehabilitation device of Kelly to have a 
Kelly further does not teach a handheld portable device.
However, McBean teaches an analogous powered orthotic device and control method (see Fig. 1 and abstract) wherein the system includes a handheld portable device (see paragraph 105).
Kelly teaches the device may communicate with a remotely located computing device (see paragraph 11). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the hand rehabilitation device of Kelly to include a handheld portable device, as taught by McBean, in order to make control of the device and analysis of the data easily accessible to both the patient and clinicians.
Kelly further teaches analyzing, by the processor in the power assistive hand rehabilitation device, the EMG onset time and the force onset time to determine T0 (see paragraphs 63-64; Kelly teaches the control algorithm measures the EMG signal, see Figs 20-29 showing the EMG onset time graphed; as modified by Kamper, Kelly also has a force sensor, the signal from which would be measured as well for control), wherein T0 is a time when an external stimulus is applied (see Figs. 20-29; the graphs show the control algorithm embodiments, each graph showing the output signal start time, this time is T0, when an external stimulus is applied). 
Kelly does not teach determining T1, T2, and rate of force development (RFD), wherein T1 is an onset time of the muscle dynamics and determined by a mid-time that is a time halfway between the EMG onset time and the force onset time, T2 is an onset time of muscle force threshold and is determined when the force exceeds a force threshold, and RFD is a rate of change or development of the force calculated starting from the force onset time to the force threshold.
However, Begovic teaches a method of calculating electro-mechanical properties of muscle contractions (see abstract) comprising receiving, by a processor in the rehabilitation system, an EMG onset Page 6 of 8Appln. No. 15387666 time from the EMG signals (see Fig. 3, EMG onset time is signals are received and processed to determine EMG onset time), and a force onset time from the force signals (see Fig. 3, force signals are received and processed to determine force onset time) and analyzing, by the processor in the system, the EMG onset time and the force onset time to determine T1, T2, and rate of force development (RFD) (see table 3 for calculations), wherein T1 is an onset time of the muscle dynamics and determined by a mid-time that is a time halfway between the EMG onset time and the force onset time (see ‘Discussion’ section, paragraph 5, Begovic teaches the onset time of muscle dynamics as the range between the EMG onset time and the force onset time, choosing a point within this range, the midpoint of the range, is an obvious choice in order to minimize error of the actual onset time of muscle dynamics).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the hand rehabilitation method of Kelly with the teachings of using EMG onset time and force onset time to determine the onset time of muscle 
Kelly further doesn’t teach wherein T2 is an onset time of muscle force threshold and is determined when the force exceeds a force threshold, and RFD is a rate of change or development of the force calculated starting from the force onset time to the force threshold.
However, Walker teaches a method of calculating rate of force development (RFD) wherein the force is calculated starting from a force onset time to a force threshold (see paragraph under “Peak or Maximal RFD”).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify the method of Kelly to include calculating the RFD using the method as taught by Walker, for the purpose of using a more reliable method of calculating RFD and to determine RFD to have a metric to improve the patient’s performance (see Walker “Conclusion” section). As modified, the processor of Kelly would determine T2 as the peak force for calculating RFD, as taught by Walker.
As modified, Kelly further teaches wherein said T0, T1, T2, and RFD indicate a time relationship of a complete muscle dynamics (see Figs. 25 and 26; see also paragraphs 69-70; Kelly teaches taking into account the EMG signals as well as measured forces or torques in the control system; as modified, the control system takes into account T0, T1, T2, and RFD, representing the muscle dynamics); receiving, by a receiver in the power assistive hand rehabilitation device, from the handheld portable device (see Kelly paragraphs 47 and 51 and Kamper paragraph 112; Kelly teaches the hand rehabilitation system has a controller; as 
Regarding claim 16, Kelly, as modified, further teaches storing, by a memory, the EMG signals, the force signals, the onset time of the muscle dynamics and movement histories of the hand brace (see Kelly paragraphs 11, 51 and 82; the controller 167 stores the signals and data; as modified the data includes EMG signals, force signals, and muscle dynamics and histories).
Regarding claim 21, Kelly, as modified, teaches all previous elements of the claim as stated above. Kelly does not teach wherein five said gauge sensors are applied, in which each of the strain gauge sensors senses force signals of the finger where the each of the strain gauge sensors is located. 
However, Kamper teaches an analogous wearable power assistive device for hand rehabilitation (see abstract) wherein five said gauge sensors are applied, in which each of the 
Kelly teaches different splints may be used to engage one or more fingers (see paragraph 55). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Kelly to have five finger actuators with five strain gauge sensors for each actuator, as taught by Kamper, to tailor the hand rehabilitation to the user’s needs if they require individual finger rehabilitation. 
Response to Arguments
Applicant argues against the 101 rejection of claim 15. However, applicant’s amendments have overcome this rejection.
Applicant’s arguments regarding claim 15 are moot, Kelly is now the primary reference and used to teach the limitations applicant argues Sallum does not. Kelly teaches a powered orthotic device for hand rehabilitation that includes finger extension and flexion movements as well as forearm pronation and supination (see paragraphs 2, 47, and 76). Kelly further teaches EMG sensor located in the upper arms and forearms (see Fig. 2). Further references have been used to teach the whole of amendment claim 15 (see above rejection).
Applicant argues that Begovic does not teach determining T0 and T2. However, Kelly is now used to teach determining T0 (see rejection above). Further, applicant argues that Begovic does not teach measuring RFD. However, the Walker reference is used to teach this limitation. Begovic teaches measuring the rate of force development, but does not explicitely teach how this is done. Walker is used to teach a method of calculating RFD that uses a threshold to determine the rate the force has changed over time. 
Applicant argues that Begovic does not teach measuring T0, T1, T2, and RFD all together to account for a complete muscle dynamics for training finger flexion-extension and forearm supination-pronation to a user. However, Kelly teaches embodiments of the control algorithm wherein the algorithm takes into account EMG signals, force signals, and time (see Figs. 25-26 and paragraphs 69-70) and the relationship between these measures. While Kelly does not explicitly refer to these points as “complete muscle dynamics”, the signals are measured and themselves represent this term. 
Further, applicant argues that no single reference contains all the limitations of claim 15. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tong et al. (US PGPub 20100305717) which discloses a hand rehabilitation device; NPL “An EMG-Based Control for an Upper-Limb Power-Assist Exoskeleton Robot” to Kiguchi et al.; NPL “Adaptive Control of Exoskeleton Robots for Periodic Assistive Behaviours Based on EMG Feedback Minimisation” to Peternel et al.; NPL “ Rate of force development: physiological and methodological considerations” to Maffiuletti et al.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 3785     

/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799